DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that the present application has at least three (3) related foreign filings or publications in other countries. Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of these related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Interview Request
At the outset, Applicant’s Representative is encouraged to contact the Examiner directly upon review of the instant Office action so as to discuss the claimed invention and how it is believed that the crux of the claimed and/or disclosed invention distinguishes over the prior art.

Election/Restrictions
The election with traverse of Group I, claims 1-3, 7, 10, 11, 13, 14, 17-19, 26, and 29 in the reply filed on 23 September 2022 is acknowledged.  The traversal is on the ground(s) that: (a) the restriction has not established Groups I and II as distinct from one another (Rem. 1-3); and (b) there would be no undue burden in examining Group II along with Group I (Rem. 3-4).
These arguments are addressed in succession as follows:
(a) It is first noted that evidence has not been submitted or identified of record showing the Group I and II inventions to be indistinct and/or obvious variants as set forth in the paragraph preceding the species restriction beginning on Page 4 of the 15 September 2022 Restriction Requirement. Further, it is noted that as outlined on Page 3 of the Restriction Requirement, the Group II apparatus as claimed, while containing a number of recitations regarding an intended manner of its operation and an intended material to be worked upon thereby, is not in fact limited as such as set forth under MPEP §§ 2114-2115. Therefore, in contrast with what the Group I method requires, the Group II apparatus is in fact capable of use in a materially different method, including for example one in which a powder deposition apparatus deposits a single powder material, and/or one in which both build and support material are deposited inside of a build contour of an object.
(b) Reasons for serious search and/or examination burden in examining the Group I-II inventions together are outlined in the paragraph extending from Pages 3-4 of the 15 September 2022 Restriction Requirement. These reasons have not been substantively addressed or contested, and are considered valid.
The requirement is still deemed proper and is therefore made final, thereby leaving claims 33, 36, 38, 39, 47, 51, and 52 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as drawn to a nonelected invention, there being no allowable generic or linking claim.
The election without traverse of Species A1, B1, and C1 in the reply filed on 23 September 2022 is also acknowledged. Although this election identifies claims 1-3, 7, 10, 11, 13, 14, 17-19, and 26 as encompassing the elected species, it is noted that claim 3 is directed to non-elected Species B2. Claims 3 and 29 are in turn withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.

Claim Objections
Claims 2, 7, 10, 11, 13, 14, 17-19, and 26 are objected to because of the following informalities:  
The term “Claim” at line 1 of each of the dependent claims should not be capitalized.
In claim 17, the term “the” prior to “build powder” at line 2 and prior to “support powder” at line 4 should each be deleted.
Starting at line 2 of claim 17, a clause should be added defining “the powder layer” (of claim 1) as “a first powder layer” and “the build contour” as “a first build contour”, prior to the claim 17 recitation of a “second” powder layer and “second” build contour.
Appropriate correction of these issues (a)-(c) is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following limitations, in particular, raise indefiniteness issues:
Claim 17 raises an indefiniteness issue in its reference back to “the” same build powder (line 2) and “the” same support powder (line 4), which are previously used in claim 1 respectively inside and outside of a first build contour for a (first) powder layer, as being also utilized for the second claim 17 build contour as well. That is, it is unclear how the same build powder that exists in a previous layer can simultaneously exist in the next layer as well. If this claim 17 recitation is intended to convey that the same composition of build powder is being utilized for the second build contour and layer, and that the same support powder composition is likewise being utilized, then this issue could be addressed by specifying this explicitly with a fully supported claim amendment. Otherwise, a suggested correction that might also resolve this issue appears under objection (b) above.
The claim 18 reference back to “the powder layer” and “the build contour” (lines 2 and 4) is confusing, in particular since antecedent basis is not clearly conveyed as to whether this refers back strictly to the powder layer and build contour strictly of claim 1, or whether this may be construed instead as referring back to the second powder layer and second build contour of claim 17 instead. A suggested correction to this issue appears under objection (c) above.
In claim 19, recitations of “the powder layer” (lines 2-3, 9) are considered indefinite for the same or similar reasons as outlined under indefiniteness issue (b) above.
Appropriate correction of these issues (a)-(c) is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7, 10, 14, 17, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (WO 2018/197876).
As to claim 1, Lin teaches a method comprising the claimed step of selectively depositing build powder, as a first material, inside what constitutes a build contour an object being formed by additive manufacturing, in addition to the claimed step of selectively depositing support powder outside of the build contour, wherein the build powder and support powder comprise different compositions (see at least 2:28-37, in addition to at least the fig. 3 and 12 embodiments and their corresponding description).
Lin’s above method also comprises the claim 2 order of depositing support powder prior to build powder, in addition to the claim 2 abutting at a support-powder boundary.
The claim 7 selective control of the build powder composition is also disclosed by Lin, including for example by the claim 10 selective control of a compositional ratio of first and second build powder constituents (see at least 29:10-19 for building articles from functionally-graded materials, with a ratio of different build powder compositions fed from distinct powder feeders 837 being controlled in real time).
Lin’s above method also comprises the claim 14 joining of build powder to form an object layer (see, for example, the 2:34-36 fusing), in addition to the claim 17 depositing inside and outside of a second build contour for additional build and support material, respectively (see, for example, the 2:36-37 repeating).
As to claim 26, it is noted that Lin’s building chamber 317 constitutes a barrier with a closed cross-section, with the powder material being bound thereby. While the process by which this chamber 317 is formed is not described in detail, its provision as part of Lin’s apparatus necessitates its formation as claimed. The current language of claim 26 in other words is not believed to presently distinguish over Lin’s chamber 317.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 10 above, and further in view of Braley et al. (US 2020/0362462).
While Lin teaches measuring a mass of distinct build powder constituents by means of independent load sensors 850 for each of powder feeders 837 (see at least 29:14-16), Lin does not appear to explicitly disclose the claim 11 measuring of a mass of the build powder as a whole, nor the claim 13 measuring of mass flow rate. However, Braley teaches a method which likewise employs powder material for manufacturing an object having a given shape, in particular whereby mass sensors are employed as part of regulators 222 and 226 which are likewise provided for individual build constituents, in addition to regulator 210 for the build material as a whole (see at least the abstract, fig. 2 and its corresponding description, [0042], [0050], and [0052]), and whereby mass flow rate is recognized as an important parameter as well (see at least [0057] and [0077]-[0078]). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Braley into Lin as providing motivation to utilize an additional one of Lin’s disclosed load sensors for measuring a mass of the build powder as a whole, and/or as providing motivation to incorporate one or more mass sensors such as those of Braley therein, in addition to measuring a mass flow rate, so as to more closely control the constituents of Lin’s build powder and, in turn, the resulting object being formed.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 17 above, and further in view of one or more of Blanchet (US 2016/0001365) and/or Miller et al. (US 2020/0079028).
While Lin does not appear to explicitly disclose the claim 18-19 joining of support powder or the claim 19 use of an intermediate support powder, these features are disclosed by each of Blanchet and Miller (see Blanchett’s abstract for use of detachable secondary/support elements formed from the [0027] powder material, and see Miller abstract, figures, and corresponding description thereof for selectively fusing support powder and providing loose or partially fused powder (which arguably also comprises partially unfused powder) thereover. It is noted that either Lin, or Lin in combination with Blanchet and/or Miller, provides for at least the claim 18 situating of a portion of build material over support material in addition to previously deposited build material. It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Blanchet and/or Miller into Lin as providing support structures which would have enabled the formation of more a more complex object build.

Claim 26 is additionally/alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to this claim above, and further in view of Madelone, Jr. et al. (US 2020/0122393).
In the alternative that it is ultimately determined that Lin does not anticipate claim 26, it is noted that Madelone, which pertains also to additive manufacturing, discloses forming a barrier having an at least partly closed cross-section when vertically oriented, with powder material being bound thereby (see at least fig. 7 step 206). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Madelone into Lin as providing custom build containment which would have facilitated removal and reuse of unsintered powder.
Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure and may be relied upon in subsequent rejections against claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742